Citation Nr: 1140189	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include asbestosis, as due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Appellant)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1969 to May 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Veterans Law Judge on Travel Board at the RO in Houston, Texas, in August 2008.  In a decision in December 2008, the Board granted service connection for basal cell carcinoma, and remanded the issue shown on the first page of the present decision, service connection for chronic respiratory disorder, to include asbestosis, as due to in-service asbestos exposure. 

In April 2010, the Board corresponded with the Veteran to inform him that the Veterans Law Judge before whom he had previously testified was no longer with the Board, and asking whether he wished to have another hearing.  In April 2010, the Veteran responded in the affirmative, stating that he wished to testify before a Veterans Law Judge from the RO via videoconference.  

The case was remanded by the Board so that a videoconference hearing could be arranged.  The Veteran testified at a videoconference hearing before the undersigned in July 2010.  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service and after service, and was exposed to silicone dust after service.

2.  The Veteran had one episode of bronchitis during service, without chronic symptoms of a respiratory disorder during service.  

3.  Symptoms of a respiratory disorder were not continuous in the years after service.  

4.  A chronic respiratory disability, including asbestosis, has not been demonstrated during the pendency of the appeal.  


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disorder, including claimed as asbestosis, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  July 2004 and July 2005 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in June 2006 and March 2009, and the Board submitted the case to review by a physician of the Veterans Health Administration (VHA), who responded in March 2011.  These examinations, taken together, are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the Veteran has asbestosis or any other chronic respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim for service connection for respiratory disorder.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Respiratory Disorder/Asbestosis

The Veteran claims that he developed asbestosis as a result of being exposed to asbestos as a result of work that he performed during service on board the 
U.S.S. Sarsfield, when he participated in the removal of asbestos from areas of the ship.  In addition, he has reported that he had additional exposure to asbestos and silicone dust while working in an oil field during 1983 and 1984.  


As a preliminary matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  See VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VAOPGCPREC 04-00.  

The Board has carefully considered the record on appeal in light of these guidelines and the applicable legal criteria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

After a review of all the evidence of record, the Board finds that the Veteran was exposed to asbestos during service and after service, and was exposed to silicone dust after service; however, even though he was exposed to asbestos in service, and experienced one episode of bronchitis in service, he did not experience chronic symptoms of a respiratory disorder in service.  The STRs show that the Veteran had no pertinent abnormalities on examination for entry upon active duty.  In March and April 1970, he was treated for complaints of chest congestion with a non-productive cough.  Evaluation showed fine rhonchi and wheezes throughout and the impression was bronchitis.  There were no further complaints of a respiratory disorder during service.  On examination for separation from active duty service, clinical evaluation of the lungs was normal.  A chest X-ray study was normal.  

On the question of chronicity of symptoms during service, a March 2011 VHA reviewing physician assessed that post-service PFTs and serial CT scans are not suggestive of asbestosis or silicosis, and offered the opinion that it was unlikely that there were any residual symptoms related to the episode of bronchitis in service or to asbestos exposure during service.

The Board also finds that the weight of the evidence demonstrates that symptoms of a respiratory disorder were not continuous in the years after service.  Clinical evaluation of the lungs was normal on an examination for US Naval Reserve purposes that was performed in August 1974.  Post-service medical evidence includes a report of a March 2003 private X-ray study that found parenchymal changes that were consistent with asbestosis and silicosis.  

In a March 2004 statement, the Veteran's private physician stated that the Veteran had been evaluated for asbestosis.  The Veteran's complaints at that time included shortness of breath (history of four years duration) associated with walking uphill or doing yard work.  The Veteran reported a less than thirty pack-year smoking history that had been discontinued four years ago.  There was a history of chronic phlegm production, sinus drainage, exertional chest pain, and symptoms of gastroesophageal reflux.  The Veteran gave a history of exposure to asbestos for several months during service when he helped strip a ship of asbestos insulation from pipes and walls.  The Veteran reported an additional history of exposure to silica powder while working in an oil field from 1980 to 1982 and again in 1984, a post-service history of additional asbestos exposure as a welder helper and pipefitter helper at a gas plant, and a post-service history of chemical exposure as a sandblaster.  

On the question of continuity of symptoms after service, a March 2011 VHA reviewing physician explained that the Veteran's pulmonary function was well retained, and that PFTs and serial CT scans are not suggestive of asbestosis or silicosis, and offered the opinion that it was unlikely that there were any residual symptoms related to the episode of bronchitis in service or to asbestos exposure during service.

The Board further finds that the weight of the evidence demonstrates that a chronic respiratory disability, including asbestosis, has not been demonstrated during the pendency of the appeal.  On the question of current disability, a March 2004 private physician statement reflects respiratory findings on physical examination included end-inspiratory crepitant rales in the left lateral and lower posterior lung fields that did not clear with cough.  Pulmonary function testing (PFT) was normal.  Chest X-ray studies showed increased interstitial markings composed of round and small irregular opacities.  Based upon the Veteran's history of exposure to asbestos and silica, the examiner stated that the chest X-ray findings of bilateral interstitial fibrosis and physical findings of crepitant rales increased the Veteran's risk for asbestos and silica associated malignancies, progressive respiratory dysfunction, and other respiratory disorders; however, the private examiner did not diagnose an actual respiratory disability.    

On June 2006 VA examination the Veteran's history of asbestos exposure was reviewed.  Examination of the lungs showed them to be clear to auscultation and percussion, with no rales, rhonchi or wheezes detected.  PFT testing was normal.  No diagnosis of current respiratory disability resulted from the examination.

At a VA examination in March 2009, the Veteran reported that he had undergone CT scans of the lungs in July 2006 and March 2007.  The examiner indicated that the CT scans showed bibasilar ground glass opacities that likely represented atelectasis.  PFT studies were within normal limits.  A chest X-ray study was normal.  The VA examiner was requested to render an opinion regarding whether the Veteran had asbestosis that was related to in-service asbestos exposure.  The VA examiner's opinion was that, given normal chest X-ray and PFT studies, there was no evidence of asbestosis or other pulmonary pathology.  

In January 2011, the Board referred the Veteran's claim to the director of the VHA for opinions regarding several questions.  In a March 2011 letter, after reviewing the medical evidence extensively, a VHA physician responded in the negative to the question of whether the Veteran had a diagnosed respiratory disability at any time since he filed the claim for VA compensation in June 2004.  The VHA examiner interpreted that none of the medical evidence subsequent to the 2004 claim suggested a chronic underlying pulmonary condition or serious respiratory disability.  The VHA examiner attributed the shortness of breath noted in 2001 to non-service-related various factors including smoking effects and other non-pulmonary factors such as an antalgic gate and deconditioning related to a lower extremity injury.  The VHA examiner explained that the Veteran's pulmonary function was well retained, and that PFTs and serial CT scans are not suggestive of asbestosis or silicosis, and that it was unlikely that there were any residual symptoms related to the episode of bronchitis in service or to asbestos exposure during service.  In response to the third question, the physician stated that it was not likely that the Veteran's post-service asbestos, silicon, or other dust exposure was related to a chronic respiratory disability.  This last answer was based upon the fact that there were no abnormalities seen on CT scan imaging of the chest and no pulmonary function abnormalities.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the opinions of the June 2006, March 2009, and March 2011 VA examiners are found to be of significantly more probative weight than the March 2003 and March 2004 statements from the private physicians.  A careful review of the latter two statements shows that neither actually diagnosed the Veteran as having asbestosis.  The March 2003 statement was an X-ray study report that stated that the findings were consistent with asbestosis.  The March 2004 statement indicated the chest X-ray findings of bilateral interstitial fibrosis and physical findings of crepitant rales increased the Veteran's risk for asbestos and silica associated malignancies, but did not actually make a diagnosis of an asbestos-related disability.  

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  After reviewing the medical records, the VA examiners found that the Veteran has not manifested a chronic respiratory disorder of any type, including related to asbestos exposure, since the VA claim in 2004.  Their reasons are firmly supported by the evidence of normal PFTs, CT scan studies, and chest X-ray studies that are not consistent with asbestosis; therefore, the Board finds, that the weight of the evidence is against a finding of current chronic respiratory disability, including asbestosis, and the claim must be denied.  For these reasons, the Board finds that a preponderance of the evidence is against the 

Veteran's claim for service connection for respiratory disorder, including asbestosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic respiratory disorder, to include asbestosis, as due to in-service asbestos exposure, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


